EXHIBIT 21(a) SUBSIDIARIES OF REX STORES CORPORATION Name State of Incorporation Rex Radio and Television, Inc. Ohio Stereo Town, Inc. Georgia Kelly & Cohen Appliances, Inc. Ohio Rex Kansas, Inc. Kansas AVA Acquisition Corp. Delaware Rex Louisiana, Inc. (3) (4) Ohio Rex Alabama, Inc. Ohio REX Investment, LLC Ohio rexstores.com, Inc. Ohio Rex Acquisition, LLC Ohio Farmers Energy Incorporated Delaware Farmers Energy Big River Holding, LLC Ohio Farmers Energy Big River, LLC Ohio Farmers Energy Levelland Holding, LLC Ohio Farmers Energy Levelland, LLC Ohio Farmers Energy Millennium Holding, LLC Ohio Farmers Energy Millennium, LLC Ohio Farmers Energy One Earth Holding, LLC Ohio Farmers Energy One Earth, LLC Ohio Farmers Energy Patriot Holding, LLC Ohio Farmers Energy Patriot, LLC Ohio FEI Investment Incorporated Delaware Wholly-owned subsidiary of AVA Acquisition Corp. Wholly-owned subsidiary of Rex Radio and Television, Inc. Non-operating subsidiary. Wholly-owned subsidiary of Kelly & Cohen Appliances, Inc. AVA Acquisition Corp. is the managing member and owns a 98.032% Class A interest, a 95.46% Class B interest and a 100% Class C interest. First-tier wholly-owned subsidiary of Farmers Energy Incorporated. Second-tier wholly-owned subsidiary of Farmers Energy Incorporated.
